                                          Case 3:20-cv-09355-MMC Document 34 Filed 05/10/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CORBY KUCIEMBA, et al.,                          Case No. 20-cv-09355-MMC
                                  8                      Plaintiffs,
                                                                                          ORDER GRANTING DEFENDANT'S
                                  9                v.                                     MOTION TO DISMISS; DISMISSING
                                                                                          FIRST AMENDED COMPLAINT
                                  10     VICTORY WOODWORKS, INC.,                         WITHOUT FURTHER LEAVE TO
                                                                                          AMEND
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Victory Woodworks, Inc.’s Motion, filed April 1,

                                  14   2021, to Dismiss Plaintiffs’ First Amended Complaint [“FAC”] for Failure to State a Claim.

                                  15   Plaintiffs Corby Kuciemba and Robert Kuciemba have filed opposition, to which

                                  16   defendant has replied. The matter came on regularly for hearing on May 7, 2021. Martin

                                  17   Zurada of Venardi Zurada LLP appeared on behalf of plaintiffs; William Bogdan of

                                  18   Hinshaw & Culbertson LLP appeared on behalf of defendant.
                                  19          Having read and considered the parties’ respective written submissions as well as

                                  20   the arguments of counsel at the above-referenced hearing, the Court, for the reasons

                                  21   stated in detail on the record at said hearing, as well as the hearing conducted February

                                  22   12, 2021, rules as follows:

                                  23          1.        To the extent plaintiffs’ claims are based on allegations that Corby

                                  24   Kuciemba contracted COVID-19 “through direct contact with” Robert Kuciemba (see FAC

                                  25   ¶ 22), such claims are barred by the exclusive remedy provisions of California’s workers’

                                  26   compensation statutes and, thus, are subject to dismissal. See Cal. Labor Code
                                  27   §§ 3600, 3602.

                                  28          2.        To the extent plaintiffs’ claims are based on allegations that Corby
                                          Case 3:20-cv-09355-MMC Document 34 Filed 05/10/21 Page 2 of 2




                                  1    Kuciemba contracted COVID-19 “indirectly through fomites such as [Robert Kuciemba’s]

                                  2    clothing” (see FAC ¶ 22), such claims are subject to dismissal for failure to plead a

                                  3    plausible claim.

                                  4           3.     To the extent the above-described claims are neither barred by statute nor

                                  5    deemed insufficiently pleaded, such claims are subject to dismissal for the reason that

                                  6    defendant’s duty to provide a safe workplace to its employees does not extend to

                                  7    nonemployees who, like Corby Kuciemba, contract a viral infection away from those

                                  8    premises.

                                  9           Accordingly, the Motion to Dismiss is hereby GRANTED, and the instant action is

                                  10   hereby DISMISSED.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: May 10, 2021
                                                                                               MAXINE M. CHESNEY
                                  14                                                           United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
